EXHIBIT 32 Harry Lee Waterfield II and Raymond L. Carr, being the President and Vice President, Chief Financial Officer, respectively, of Investors Heritage Capital Corporation, hereby certify as of this 15th day of May, 2012, that the Form 10-Q for the Quarter ended March 31, 2012 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that the information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of Investors Heritage Capital Corporation. INVESTORS HERITAGE CAPITAL CORPORATION BY:/s/ Harry Lee Waterfield II Harry Lee Waterfield II DATE: May 15, 2012 President BY:/s /Raymond L. Carr Raymond L. Carr DATE: May 15, 2012 Vice President - Chief Financial Officer
